Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a follow-up communication to an interview with Ryan Carter on 3/9/2022.

The application has been amended with respect to claims submitted 11/2/2021 as follows: 

1. (Currently Amended) A notification output control method of an electronic device, the method comprising:
outputting notification information with a notification pattern;
in response to detecting a first drag input on the notification information in a first direction, setting the snooze time based on a predetermined snooze time;
in response to detecting a second drag input on the notification information in a second direction, opposite to the first direction, deleting the notification information;
in response to detecting a third input on the notification information for a predetermined time,
displaying an analog clock with a plurality of snooze time setting objects 
gesture continued from the third input toward one of the plurality of snooze time setting objects on the analog clock; 
setting the [[a]] snooze time based on a snooze time setting object of the plurality of snooze time setting objects on which the drag gesture is released; 
executing a snooze mode of the notification information according to the snooze time;
displaying a list including at least one notification information being managed in the snooze mode while executing the snooze mode of the notification information, including information on remaining times for re-outputting the notification information in the snooze mode; and
re-outputting the notification information in response to expiry of the snooze time

wherein the notification pattern is determined based on an importance of the notification information, and
wherein the importance of the notification information is determined based on a user response sensitivity, use frequency and an analysis of a text in the notification system.

2-3. (Cancelled) 

4. (Currently Amended) The method of claim 1, further comprising 


deleting the notification information corresponding to the third input among the at least one notification information in the list.



6. (Currently Amended) The method of claim 1
wherein 
wherein displaying the re-output notification information along with the at least one other notification information comprises assigning to the re-output notification information a priority higher than the priority of the at least one other notification information and arranging the notification information. 

7. (Currently Amended) The method of claim 1

8. (Currently Amended) An electronic device, comprising:
a touchscreen configured to display notification information and receive a touch input; and
a processor configured to control to: 
output notification information with a notification pattern, 
in response to detecting a first drag input on the notification information in a first direction, set the snooze time based on a predetermined snooze time;
in response to detecting a second drag input on the notification information in a second direction, opposite to the first direction, delete the notification information;
in response to detecting a third input on the notification information for a predetermined time,
display an analog clock with a plurality of snooze time setting objects 
detect a drag gesture continued from the third input toward one of the plurality of snooze time setting objects on the analog clock,
set the [[a]] snooze time based on a snooze time setting object of the plurality of snooze time setting objects on which the drag gesture is released, 
execute a snooze mode of the notification information according to the snooze time, 
display a list including at least one notification information being managed in the snooze mode while executing the snooze mode of the notification information, wherein the list includes information on remaining times for re-outputting the notification information in the snooze mode, and
re-output the notification information in response to expiry of the snooze time

wherein the notification pattern is determined based on an importance of the notification information, and 
wherein the importance of the notification information is determined based on a user response sensitivity, use frequency and an analysis of a text in the notification information.

9-10. (Cancelled)



12-13. (Cancelled) 

14. (Previously Presented) The electronic device of claim 8, wherein the processor is further configured to display the re-output notification information along with at least one other notification information, assign to the re-output notification information a priority higher than the priority of the at least one other notification information, and arrange the notification information. 

15. (Previously Presented) The electronic device of claim 8, wherein the processor is further configured to display the notification information output in response to a notification information display request after the expiry of the selected snooze time.

16. (Previously Presented) The method of claim 1, 
wherein the notification pattern is identified based on a type of the notification information and an elapsed time after outputting the notification information.

17. (Cancelled) 

18. (Previously Presented) The electronic device of claim 8, 


19. (Cancelled) 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DANIEL W PARCHER/Primary Examiner, Art Unit 2175